ORDER
PER CURIAM.
Defendant, Michael Todd, appeals from his conviction, after a jury trial, of felony stealing. He was sentenced as a prior and persistent offender to imprisonment for seven years. No jurisprudential purpose would be served by a written opinion on defendant’s direct appeal. The judgment of conviction is affirmed. Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).